Citation Nr: 0702200	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-33 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative 
disc disease of the thoracic spine, rated as noncompensably 
disabling for the period from August 23, 2003 thru September 
25, 2003. 

2.  Entitlement to a higher initial rating for thoracolumbar 
degenerative disc disease, evaluated as 40 percent disabling 
from September 26, 2003. 


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to August 
2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which in pertinent part, 
established service connection and assigned a noncompensable 
(0 percent) rating for degenerative disc disease of the 
thoracic spine.  The veteran's Notice of Disagreement, 
received in October 2003, in part, disputed the assigned 
rating.  

Effective from September 26, 2003, a forty percent evaluation 
was assigned for degenerative disc disease of the 
thoracolumbar spine pursuant to a June 2004 rating in 
consideration of revised evaluation criteria for spine 
disabilities.  


FINDINGS OF FACT

1.  For the period prior to September 26, 2003, a thoracic 
spine disability was manifested by possible degenerative disc 
disease with no more than mild limitation of motion without 
evidence of incapacitating episodes. 

2.  For the period from September 26, 2003, thoracolumbar 
degenerative disc disease results in limitation of motion 
without ankylosis or evidence of incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating for degenerative 
disc disease of the thoracic spine, rated as noncompensably 
disabling for the period from August 23, 2003 thru September 
25, 2003, are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, 
Diagnostic Code 5291, 5293 (prior to September 26, 2003).

2.  The criteria for an initial rating in excess of 40 
percent for thoracolumbar degenerative disc disease from 
September 26, 2003 are not met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Part 4, Diagnostic Code 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The record reflects that on several 
occasions, the veteran was provided with information 
regarding VCAA, including in November 2003, December 2004, 
February 2005 and September 2005.  

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claims.  His service medical records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained.  Further attempts 
to obtain additional evidence would be futile.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The veteran was provided with such notice in October 
2006.  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  Functional loss of use as the 
result of a disability of the musculoskeletal system may be 
due to the absence of bones, muscles, or joints, or may be 
due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40.  Both limitation of motion and pain are 
necessarily regarded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

At the outset, the Board notes that the current appeal 
derives from the initially assigned evaluation for 
degenerative disc disease of the thoracic spine.  During the 
pendency of this appeal, pertinent rating criteria for 
diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were revised and the diagnostic codes renumbered effective 
September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  
Under the revised criteria, disabilities of the lumbar and 
thoracic spine are considered together.  VA's General 
Counsel, in a precedent opinion, has held that when a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

528
8
Spine, ankylosis of, dorsal:

Unfavorable
30

Favorable
20
38 C.F.R. § 4.71a, Diagnostic Code 5288, prior to September 
26, 2003

529
1
Spine, limitation of motion of, dorsal:

Severe
10

Moderate
10

Slight
0
38 C.F.R. § 4.71a, Diagnostic Code 5281, prior to September 
26, 2003

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

38 C.F.R. § 4.71a, Diagnostic Code 5293, prior to September 
26, 2003.

Formula for Rating Intervetebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)

Evaluation for the Period from August 23, 2003 thru September 
25, 2003

The claim was initiated by a filing in May 2003, prior to the 
veteran's service discharge.

X-rays of the thoracic spine from February 2003 noted only 
the possibility of slight degenerative disc disease in the 
mid thoracic spine, most notably at T5/6, but the thoracic 
spine was otherwise normal.  A Medical Evaluation Board 
examination reported range of motion of the thoracic since 
was: 15 degrees flexion, 10 degrees extension, right side 
bending 40 degrees, left side bending 25 degrees, bilateral 
rotation 45 degrees.  Diagnosis, in pertinent part, was 
chronic thoracic back pain with degenerative disc disease.  

The veteran underwent a VA fee-basis examination in May 2003.  
He indicated to the examiner that he suffered only pain and 
stiffness at the mid-back about once a month, lasting two or 
three days.  On physical examination, there was no tenderness 
along the paraspinal muscles or the thoracic vertebrae.  X-
rays were interpreted as normal.  The examiner stated that he 
was unable to comment on limitation of the range of motion 
during repetitive use or during flare-ups due to the thoracic 
spine not being examined at that time.  The diagnosis was 
thoracic strain.  

Under the evaluation criteria in effect prior to September 
26, 2003, there is no medical evidence of a neurological 
deficit or, for that matter, any appreciable symptomatology 
associated with the veteran's service connected thoracic 
spine disability.  Evaluation is most appropriately conducted 
pursuant to Diagnostic Code 5291 (limitation of motion).  In 
consideration of the foregoing medical evidence, the 
preponderance of the evidence is against regarding the 
condition as more than slightly disabling, which corresponds 
to a noncompensable rating.

Evaluation for the Period from September 26, 2003

The veteran was afforded a VA examination in April 2004.  The 
examiner referred to a February 2003 VA X-ray study of the 
thoracic spine which was normal except for slight mid-
thoracic degenerative disc disease, notably at T5-6.  
Objective examination revealed tenderness on palpation at T5 
and extending through L5.  There was no increase in 
paravertebral muscle area pain on palpation; all was 
reportedly painful.  Straight leg raising on the right was 
limited to 42 degrees and 52 degree on the left.  Left 
lateral flexion was to 18 degrees and 16 degrees on the 
right; forward flexion was to 67 degrees.  The diagnosis  was 
degenerative disc disease at T5-6.

An April 2004 peripheral nerves examination reported lumbar 
spine flexion to 30 degrees and extension to 15 degrees; 
right lateral flexion to 10 degrees and left lateral flexion 
to 30 degrees.  Right rotation was to 40 degrees and 10 
degrees to the left.  Regarding the cervical spine, flexion 
to 20 degrees and extension to 20 degrees; right lateral 
flexion to 15 degrees and left lateral flexion to 10 degrees, 
and right rotation was 40 degrees, while left rotation was to 
10 degrees.  No neurological deficits were recorded.  
Diagnosis was lumbar disease with normal strength, gaits, 
sensation and reflexes.  

A May 2004 MRI made no mention of the thoracic spine. 

A VA fee-basis examination performed in March 2005 revealed 
no pertinent findings for the thoracic or lumbar spine.

The veteran failed to report for a VA examination scheduled 
for October 21, 2005 and did not offer any explanation or 
even indicate his willingness to report for additional 
examination despite being afforded additional notice.  

The provisions of 38 C.F.R. § 3.655 address the consequences 
of a veteran's failure to attend scheduled medical 
examinations.  That regulation at (a) provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
'good cause,' fails to report for such examination, action 
shall be taken.  At (b) it is provided that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

The Board notes that the regulation revisions effective 
September 26, 2003, allow for a possible schedular rating in 
excess of 40 percent based upon alternative separate, 
combined ratings for chronic orthopedic and neurological 
manifestations of intervertebral disc syndrome.  In the 
absence of evidence of ankylosis, the Board finds a schedular 
rating in excess of 40 percent for the orthopedic 
manifestations is not warranted under the rating criteria 
effective after September 26, 2003.  Moreover, no appreciable 
neurologic manifestations have been identified in any 
clinical setting.  Consequently, the Board finds a schedular 
rating in excess of 40 percent is not warranted under the 
rating criteria effective from September 26, 2003.  

Evaluation of the veteran's condition under other Diagnostic 
Codes, including those in effect prior to the September 2003 
revisions would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  For 
example, in this case that there is no evidence of 
incapacitating episodes as defined under Diagnostic Code 5293 
or the General Rating Formula for Diseases and Injuries of 
the Spine (in effect from September 23, 2002, to September 
26, 2003, and from September 26, 2003, through the present, 
respectively).  Therefore, evaluation thereunder would not be 
more beneficial.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

The Board has considered whether a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups, is warranted.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  However, the Board observes no 
objective evidence that the veteran is further limited by 
fatigue, weakness, lack of endurance or incoordination.  The 
reported VA evaluation in this case adequately demonstrates 
the veteran's service connected back disability and that 
higher schedular ratings are not warranted.  The Board also 
finds there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to this service-
connected disorder that would take the veteran's case outside 
the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996)


ORDER

Entitlement to a higher initial rating for degenerative disc 
disease of the thoracic spine, rated as noncompensably 
disabling for the period from August 23, 2003 thru September 
25, 2003, is denied. 

Entitlement to a higher initial rating for thoracolumbar 
degenerative disc disease, evaluated as 40 percent disabling 
from September 26, 2003, is denied. 


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


